Citation Nr: 0116900	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-24 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
jungle rot.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for acne.  

3.  Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to December 
1974.

The claims file contains a report of a rating decision in 
November 1977 wherein entitlement to service connection for 
jungle rot and acne was denied.

The current appeal arose from a December 1998 rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In 
pertinent part, the RO denied entitlement to service 
connection for jungle rot, vision problems, acne with scars 
on the back and legs.  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that basis.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for jungle rot and acne.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in December 1999, a transcript of which has been 
associated with the claims file.

In May 2001, the veteran provided oral testimony via a 
videoconference with the undersigned Member of the Board at 
the RO, in Los Angeles, California, a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
jungle rot and acne when it issued an unappealed rating 
decision in November 1977.  

2.  The evidence submitted since the November 1977 decision 
wherein the RO denied entitlement to service connection for 
jungle rot is neither duplicative or cumulative, but 
significant, and it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence submitted since the November 1977 decision 
wherein the RO denied entitlement to service connection for 
acne is either cumulative or redundant, or otherwise does not 
bear directly and substantially upon the issue at hand, and 
by itself or in connection with evidence previously of record 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran does not have a chronic acquired disorder for 
VA compensation purposes manifested by vision problems that 
can be attributed to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1977 rating 
decision wherein the RO denied entitlement to service 
connection for jungle rot is new and material, and the 
veteran's claims for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2000).

2.  Evidence received since the final November 1977 rating 
decision wherein the RO denied entitlement to service 
connection for acne is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103.

3.  A chronic acquired eye disorder manifested by vision 
problems under the law was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.303, 4.9 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the November 1977 
decision wherein the RO denied entitlement to service 
connection for jungle rot and acne is reported in pertinent 
part below.

Service medical records show that acne on the face was noted 
on the January 1973 examination for enlistment into service.  
A February 1973 physical examination also revealed acne.  In 
October 1973, the veteran's skin was described as within 
normal limits.  In September and October 1974 he complained 
of small dry rash on his arms and face.  

The evidence associated with the claims file subsequent to 
the November 1977 rating decision wherein the RO denied 
reopening the claim of entitlement to service connection for 
jungle rot and a skin disorder is reported in pertinent part 
below.

Associated with the claims file are VA clinical records dated 
from 1979 to 1982.  These records show that the veteran was 
seen for various complaints including intermittent dry areas 
on his left arm since his separation from since.  

Associated with the claims file are private medical records 
dated from 1993 to 1997 that show the veteran was seen with 
various complaints, including athletes foot and acne.  The 
diagnoses include seborrheic dermatitis, tinea pedis, and 
acne. 

During his October 1998 VA fee basis examination the veteran 
stated that during service he went on patrols in the swamps 
of Southeast Asia.  He stated that the climate was quite 
humid and as a result he developed jungle rot in addition to 
rashes on various parts of his body.  He was given 
tetracycline for his rash and acne and was told to keep his 
groin area dry for jungle rot.  The rashes had bothered him 
since service.  He used creams for treatment.  The diagnoses 
were scars on the back and legs, and jungle rot.  

At his personal hearing in December 1999 the veteran 
testified that prior to service he had acne, localized to his 
face and no other skin problems.  Subsequent to his 
enlistment he developed skin problems on his back and chest 
as well as jungle rot in the armpits, toes, and groin area.  
He was prescribed foot powder by the corpsman.  He was unable 
to receive treatment at a dispensary.  He experienced flare-
ups in hot and humid weather.  He also experienced severe 
exacerbations of his acne.  He had received continuous 
treatment for his skin disorder since service, initially by a 
private physician.  

During his videoconference hearing before the undersigned in 
May 2001, the veteran provided essentially the same testimony 
documented in his December 2000 personal hearing.  
Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.
When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The Court has held 
that VA is required to review for its newness and materiality 
only the evidence submitted by an appellant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" 
of the issues at hand?  Evans v. Brown, 9 Vet. App. 273 
(1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2000).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the veteran.  VCAA of 2000, Pub. L. No. 106-475. § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).

Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran has indicated the presence of certain evidence 
that is not currently of record.  In particular, he has 
reported having been treated for his acne shortly after his 
discharge from service at a VA Medical Center (MC) in Los 
Angeles, California from January to June 1975.  Records on 
file from VAMC in Los Angeles are dated from 1979; however, 
the record shows that the RO already requested records of 
treatment from VAMC in Los Angeles for this period (1972 
through 1982), and that VAMC in Los Angeles submitted its 
records of treatment (from 1979) which are currently on file 
in response.

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  The duty to assist is 
not a license for a "fishing expedition" to ascertain whether 
there might be unspecified information which could possibly 
support a claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

In addition he reported that he received private medical 
treatment for his skin disorder in the 1970s.  These records 
do not appear to be on file.  With respect to the private 
medical records, the veteran indicated that he had attempted, 
but had been unable to obtain such records.  Therefore, the 
Board is of the opinion that the duty to assist does not 
attach to these records, as it has been indicated that they 
could not be located.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth, VA has already met all obligations to the veteran 
under this new law.  Moreover, the veteran has been afforded 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

New and material evidence for jungle rot 

The veteran seeks to reopen his claim of service connection 
for jungle rot, which the RO finally denied in November 1977.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.



When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
hearing testimony, VA and private medical records.  

At the time of the November 1977 decision, the RO noted that 
the veteran failed to report for a scheduled examination and 
thus denied entitlement to service connection for jungle rot, 
a disorder not shown by the evidence of record at that time.  
Since that time, however, medical evidence has been added to 
the claims file, to include a current diagnosis of jungle 
rot.  This evidence by itself or in connection with evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Since this evidence was not of record prior to the November 
1977 finally denied claim, this evidence is neither 
duplicative nor cumulative, and therefore constitutes new 
evidence.  As noted above, the Board finds that this evidence 
is so significant that it must be considered in order to 
fairly adjudicate the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted and the 
veteran's claim is reopened.



New and material evidence for acne

The veteran seeks to reopen his claim of service connection 
for acne, which the RO finally denied in November 1977.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (2000).

Evidence has been submitted which was not in the record at 
the time of the November 1977 determination.  This evidence 
consists of hearing testimony, VA and private medical 
records.  Nonetheless, in the instant case, the Board finds 
that new and material evidence has not been submitted to 
reopen a claim of service connection for acne.  38 C.F.R. § 
3.156(a).

The additional treatment reports are new to the extent that 
they were not previously of record, but not material.  The 
evidence does not assist the veteran in establishing (1) that 
preexisting acne was aggravated beyond the natural 
progression of the disease process, or (2) that the scars on 
his back and legs are secondary to his preexisting acne. 

The Board finds that the issue of whether preexisting acne 
was aggravated by service is an issue of medical causation 
for which competent medical evidence is required.

The veteran has not been shown to have the medical 
credentials requisite to offer a competent medical opinion as 
to this matter.  Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The veteran has furnished no competent 
medical evidence suggesting aggravation of preexisting acne 
during service.

The testimony provided by the veteran reporting continuous 
dermatological symptomatology since service is new, in that 
it has not been previously submitted.  While such evidence is 
new, it is not material because the statements of a 
layperson, while competent to provide evidence of observable 
symptomatology, lack the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Moreover, it is not probative of the issue at 
hand, because it does not address whether there was 
aggravation of preexisting acne during service.  

The new evidence also includes testimony from the veteran 
wherein he set forth that the scars on his back and neck were 
secondary to his in service facial acne.  There is no medical 
opinion to support this contention.  Moreover, service 
connection has not been established for acne, thus a claim 
premised on a secondary basis could not follow.  

Finally, as to the VA medical records and private medical 
records which do not relate to the appellant's petition to 
reopen the claim of service connection for acne, such are not 
relevant to the issue at hand, and thus cannot constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).

Overall, the added evidence fails to support the veteran's 
claim.  Such added evidence by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. The additional evidence is not both new and 
material.


Accordingly, the veteran's claim of entitlement to service 
connection for acne is not reopened.  38 C.F.R. § 3.156(a).


Entitlement to service connection for vision problems

Factual Background

The veteran's service medical records are silent for eye 
pathology.  His January 1973 examination for enlistment into 
service showed uncorrected vision of 20/30 corrected to 
20/20, bilaterally.  Refractive error was noted in the 
summary of defects portion of the examination.  On his 
January 1973 report of medical history, he noted that he had 
never worn glasses before.  The December 1974 separation 
examination report showed uncorrected vision of 20/30, 
bilaterally. 

During his September 1994 VA fee-basis examination, the 
veteran reported that he used flares during night patrol in 
service.  The flares blinded him.  He was diagnosed with 
astigmatism upon separation from service and has worn glasses 
since that time.  The impression was moderate astigmatism 
with mild hyperopia, bilaterally.  

During his December 1999 personal hearing before a hearing 
officer at the RO the veteran testified that he had 20/20 
visual acuity when he enlisted into service.  He sustained a 
blow to the head and contends that this was a contributing 
factor to his current vision problems.  He did not seek 
treatment for his injury.  

During his May 2001 videoconference hearing before the 
undersigned the veteran testified that he had no problems 
with his vision prior to service.  During service he engaged 
in night training that included a lot of flares.  



Analysis

The evidence shows that refractive error was noted on the 
veteran's examination for enlistment into service and the VA 
fee-basis examination conducted in 1998 shows a diagnosis of 
astigmatism with mild hyperopia.  The evidence does not 
reflect that any eye disorder other than that related to loss 
of visual acuity is currently diagnosed.

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purpose of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000); See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service 
connection may, however, be granted for disability due to in-
service aggravation of such a condition due to superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

In the present case, the record shows that the veteran was 
found to have refractive error at the time of his initial 
service entrance examination in January 1973.  As noted above 
a refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of VA compensation benefits.  As such, regardless of 
the character or the quality of any evidence which the 
veteran could submit, a strictly refractive error cannot be 
recognized as a disability under the law.

By definition, astigmatism is an unequal curvature of 
refractive surfaces of the eye; hence a point source of light 
cannot be brought to a point focus on the retina but is 
spread over a more or less diffuse area.  This results from 
radius of curvature in one plane being longer or shorter than 
the radius at right angles to it.  See Dorland's Illustrated 
Medical Dictionary 151 (28th ed. 1994).  

Hyperopia is that error of refraction in which rays or light 
entering the eye parallel to the optic axis are brought to a 
focus behind the retina, as a result the eyeball being too 
short from the front to back.  Also called farsightedness.  
See Dorland's Illustrated Medical Dictionary 151 (28th Ed 
1994).

In essence, these conditions constitute errors of refraction 
that are not considered diseases or injuries for which 
service connection may be granted.  Consequently, the 
veteran's claim for service connection for vision problems 
has no legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994)

Further, no evidence has been presented which even suggests 
that a superimposed disease or injury resulted in aggravation 
of a visual impairment.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000).

In the absence of a showing that the veteran has visual 
impairment which is due to disease or injury in service, as 
opposed to refractive error, service connection for visual 
problems must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
jungle rot, the appeal is granted to this extent.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
acne, the appeal is denied.



Entitlement to service connection for a chronic acquired 
disorder manifested by vision problems is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 185 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the instant case, the veteran asserts that he developed 
jungle rot during service.  While there is no inservice 
diagnosis, the veteran is competent to report observable 
symptomatology.  Post service medical records show a current 
diagnosis for jungle rot.

The Board notes that there is no actual medical opinion 
discussing the nature and etiology of the veteran's any 
current jungle rot to service.  Before this claim can be 
decided on the merits, the Board is of the opinion that a VA 
examination should be conducted in order to provide a more 
probative discussion of the nature and etiology of any jungle 
rot which may be present.

If the medical evidence of record is insufficient, or in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


Accordingly, this case is REMANDED for the following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names and 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for jungle rot.  

After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A(b)(2).



3.  Following the above, the RO should 
schedule the veteran for a VA special 
dermatological examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any jungle 
rot which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
medical studies must be conducted.

The examiner must address the following 
medical issues:

(a) Does the veteran currently have 
jungle rot?

(b) Is it at least as likely as not that 
jungle rot found on examination is 
related to service, and if pre-existing 
active service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for jungle rot on a de novo 
basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000)



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

